Opinion by
Montgomery, J.,
In this unemployment compensation case the Bureau of Employment Security, the Referee, and the Board of Review all concluded that the claimant was disqualified from receiving benefits under the provisions of section 402(e) of the Unemployment Compensation Law, 43.P.S. 802(e).
Claimant was last employed by the Yellow Cab Company, Pittsburgh, Pennsylvania, as a taxi driver. He was advised that he would be required to, work five or six days each week.' When appellant persisted in absenting himself from work, without notice to his employer, despite several warnings concerning his absenteeism, he was discharged.
*578It has been held in many similar cases by this Court that repeated absences from work without good cause, and particularly in the face of warnings by his employer, constitute willful misconduct connected with the employment disqualifying claimant from eligibility for benefits. Soilis Unemployment Compensation Case, 192 Pa. Superior Ct. 636, 161 A. 2d 634; Curran Unemployment Compensation Case, 181 Pa. Superior Ct. 578, 124 A. 2d 404; Devlin Unemployment Compensation Case, 165 Pa. Superior Ct. 153, 67 A. 2d 639.
Decision affirmed.